No. 12355

          I N THE SUPRME COURT O THE STATE OF MONTANA
                                F

                                    1973



THE STATE O MONTANA, ex r e 1 BURKHARTS-
           F
MEYER BROTHERS, e t a l . ,

                         R e l a t o r and Respondent,



ELIZAEETH McCORMICK , TREASURER OF
HILL COUNTY, MONTANA,

                         Respondent and A p p e l l a n t ,
------_------------------*------------------

NORA C. NELSON,
                         Intervenor.



Appeal from:      D i s t r i c t Court o f t h e Twelfth J u d i c i a l D i s t r i c t ,
                  Honorable Bernard W . Thomas, Judge p r e s i d i n g .

Counsel o f Record:

    For Appellant :

            Ronald W. Smith a r g u e d , County A t t o r n e y , Havre, Montana.

    F o r Respondent :

            Weber, Bosch, Kuhr, Dugdale and Warner, Havre, Montana.
            John Warner a r g u e d , Havre, Montana.
            Hauge, Hauge, Ober, Spangelo and Thompson, Havre, Montana.
            Theodore K. Thompson a r g u e d , Havre, Montana,



                                                     Submitted:        A p r i l 24, 1973

                                                      Decided :     MAY'I 8 1973
Filed :   MAY 1 8 1973
M r . J u s t i c e Frank I.Haswell d e l i v e r e d t h e Opinion o f t h e Court.

              I n t h e d i s t r i c t c o u r t o f H i l l County, Hon. Bernard               W. Thomas,
d i s t r i c t judge, s i t t i n g w i t h o u t a j u r y , r e l a t o r was granted a w r i t o f

mandate compelling t h e county t r e a s u r e r t o accept i t s attempted redemption

o f delinquent tax sale c e r t i f i c a t e s .            The county t r e a s u r e r appeals from

t h a t judgment.

             R e l a t o r i s Burkhartsmeyer Brothers, a ranching c o p a r t n e r s h i p which

has occupied t h e l a n d i n q u e s t i o n f o r purposes o f g r a z i n g c a t t l e s i n c e

1952.     Appellant i s E l i z a b e t h McCormick, county t r e a s u r e r o f Hi1 1 County,

Montana, who i s sued i n her o f f i c i a l c a p a c i t y o n l y .               I n t e r v e n o r i s Nora C.

Nelson, an assignee o f d e l i n q u e n t s a l e c e r t i f i c a t e s on t h e s u b j e c t land,

who a l s o happens t o be H i l l County a u d i t o r .

             The s u b j e c t o f t h e d e l i n q u e n t t a x s a l e c e r t i f i c a t e s i n v o l v e s a

q u a r t e r s e c t i o n o f l a n d i n H i l l County.       The owner o f t h e p r o p e r t y i s Ruth

Hubbard.       R e l a t o r owns t h e l a n d surrounding t h e p r o p e r t y i n d i s p u t e .

             On October 15, 1958, George H. Campbell purchased from t h e t r e a s u r e r

o f H i l l County an assignment o f t a x s a l e c e r t i f i c a t e s covering taxes f o r t h e

years 1954, 1956, 1957 and 1958.                      On March 20, 1963, t h e same George H. Camp-

b e l l purchased from t h e H i l l County t r e a s u r e r an assignment o f t a x s a l e c e r t i f -

i c a t e s c o v e r i n g taxes f o r t h e y e a r 1959 and p a r t o f 1961.               Again, on J u l y 6,

1967, he purchased from t h e H i l l County t r e a s u r e r an assignment o f t a x s a l e

c e r t i f i c a t e s c o v e r i n g taxes f o r t h e years 1963, 1964, 1965 and 1966.                        Sub-

sequently, on March 24, 1972, t h e aforementioned c e r t i f i c a t e s were purchased

from Campbell by r e l a t o r f o r $1,000.

             On November 30, 1971 , i n t e r v e n o r purchased t a x s a l e c e r t i f i c a t e s

c o v e r i n g d e l inquent taxes f o r t h e years 1967, 1968, 1969 and 1970.                              Also,
on t h e same day, i n t e r v e n o r p a i d 1971 taxes on t h e land.                      On January 27, 1972,

i n t e r v e n o r gave n o t i c e t o t h e r e q u i r e d p a r t i e s t h a t she had made such purchases
and p a i d such taxes pursuant t o s e c t i o n 84-4151, R.C.M.                          1947.      N o t i c e was a l s o

g i v e n t h a t unless redemption was made p r i o r t o March 29, 1972, i n t e r v e n o r

would a p p l y f o r a t a x deed c o v e r i n g t h e p r o p e r t y .        A copy o f s a i d n o t i c e was
received by r e l a t o r .
             The d i s t r i c t court found t h a t on March 27, 1972 r e l a t o r tendered t o
the county treasurer a sum of money s u f f i c i e n t t o redeem the taxes represent-
ed by the assignment of tax s a l e c e r t i f i c a t e s held by intervenor, together
with a l l subsequent taxes, i n t e r e s t , penal t i e s and fees required by law.                        The
county treasurer refused t o accept such tender.                       Later t h i s same day, r e l a t o r
applied t o the d i s t r i c t court f o r an a l t e r n a t i v e w r i t of mandate.         The writ
was granted and served upon the county treasurer on the same day, compelling
her t o take a l l steps necessary t o effectuate r e l a t o r ' s attempted redemption
or a l t e r n a t i v e l y t o show cause why she had not done so.
            On t h e following day intervenor tendered her persona1 check t o the
county treasurer t o e f f e c t a redemption of r e l a t o r ' s tax s a l e c e r t i f i c a t e s .
The check was accepted by the county treasurer.                        Later the same day the
show cause hearing was held.
            On May 31, 1972, the d i s t r i c t court entered findings of f a c t , con-
clusions of law and judgment ordering t h a t a peremptory writ of mandate be
issued compelling r e l a t o r ' s attempted redemption and f u r t h e r ordered t h a t
t h e county treasurer pay r e l a t o r the s m of $250 f o r i t s a t t o r n e y ' s f e e .
                                             u
The county treasurer appeals from t h i s judgment.
            Two issues a r e presented upon t h i s appeal : (1 ) Whether r e l a t o r ' s
demand f o r a writ o f mandate must f a i l because i t has a p l a i n , adequate and
speedy remedy a t law, and ( 2 ) whether r e l a t o r , as the holder of prior tax
s a l e c e r t i f i c a t e s has the r i g h t t o redeem subsequent tax s a l e c e r t i f i c a t e s
held by intervenor.
            As a general r u l e , a writ of mandate i s t o be issued only when
there i s no plain, speedy and adequate remedy in the ordinary course of
law.    Section 93-9103, R.C.M.            1947; Sullivan v . Treasurer of S i l v e r B w
                                                                                        o
County, 140 Mont. 609, 370 P.2d 762.
            Appellant and intervenor contend t h a t i f r e l a t o r had acted i m -
mediately a f t e r      i t received notice of intervenor's appl ication f o r tax
deed the following a l t e r n a t i v e remedies were available:                 (1) a quiet t i t l e
action, (2) declaratory judgment, or (3) an injunction pursuant t o sections
93-4201 and 93-4202(3), R.C.M.                1947.
            Although appellant has l i s t e d several a l t e r n a t i v e remedies i t must
be noted t h a t the mere existence of another remedy will n o t bar the issu-
ance of a w r i t of mandate; the a l t e r n a t i v e remedy must be one t h a t i t s e l f
enforces the performance of the p a r t i c u l a r duty ,and not merely a remedy which
i n t h e end saves the party t o whom the duty i s owed unharmed by i t s nonper-
formance.      S t a t e v . McCracken, 91 Mont. 157, 6 P.2d 869.
            In l i g h t of the f a c t s in this case only a writ of mandate can give
complete r e l i e f .     I t was essential t h a t r e l a t o r be granted immediate r e l i e f
which would compel the appel lant-treasurer t o accept i t s money t o redeem
intervenor's tax c e r t i f i c a t e s .     If t h i s was n o t done immediately intervenor
could turn t h e tables on r e l a t o r by redemption of r e l a t o r ' s tax s a l e c e r t i f -
i c a t e s , which in f a c t was done t h e very next day; o r i f the delay was ex-
tended f o r two days intervenor would apply f o r a tax deed c u t t i n g off r e l a -
t o r ' s r i g h t of redemption.
            Any remedy other than by writ of mandate would be uncertain, and
neither plain, adequate o r speedy.                   Mandamus i s a proper remedy here t o
compel the appellant, Hill County t r e a s u r e r , t o compute the tax owed and
accept r e l a t o r ' s tender of money t o redeem tax s a l e c e r t i f i c a t e s owned by
intervenor.       S t a t e ex r e l . Federal Land Bk. v . Hays, 86 Mont. 58, 282 P. 32.
            Appellant a l s o r a i s e s the issue of laches.          Relator's delay of 58
days a f t e r receipt of notice, a1 though two days before the s t a t u t o r y period
would have expired (section 84-41 51 , R.C .M. 1947), was not unreasonably 1ong.
Furthermore, the delay caused no detriment t o t h e opposing p a r t i e s .
            Directing our a t t e n t i o n t o the second issue f o r review we note t h a t
as the holder of a tax s a l e c e r t i f i c a t e , r e l a t o r claims a l i e n under section
84-4130, R.C.M.          1947; and as a .lienholder i t claims the r i g h t t o redeem
under section 84-4132, R.C.M.                1947.
            Section 84-4132, R.C.M.             1947, s t a t e s :
            "A redemption of the property sold may be made by the
            owner, or any party having any i n t e r G t i n or l i e n
            upon such property, w i t h i n t h i r t y - s i x (36) months from
            the date of purchase, o r a t any time p r i o r t o the giv-
            ing of the notice and the application f o r a deed as
            provided i n this a c t . " (Emphasis supplied . )
            Appellant and intervenor, on the other hand, claim t h a t r e l a t o r
i s not e n t i t l e d t o redeem.   They contend t h a t section 84-4151, R.C.M.
1947, only permits the "owner of the property, or the mortgagee, or the
assignee of said mortgagee            ***   the r i g h t of redemption i n d e f i n i t e l y
until such notice has been given and the deed applied f o r                    * * *."
(Emphasis suppl ied. )
            In determining who has the r i g h t of redemption i t i s n o t necessary
t o look t o section 84-4151, R.C.M.          1947. That section of the Code i s p r i -
mari l y a "notice" s t a t u t e r e l a t i n g t o procedural requirements r e q u i s i t e t o
obtaining a tax deed.       Relator's r i g h t t o redemption flows from t h e f a c t
                                          and
t h a t i t i s the occupier of the land/ the assignee of a tax s a l e c e r t i f i c a t e .
As the holder of such c e r t i f i c a t e i t has a l i e n in accord with section 84-
4130, R.C.M. 1947, and as a party having a l i e n upon such property i t can
                            certificate
redeem a subsequent tax s a l e / 3 t any time before application i s made f o r the
tax deed.      Section 84-4132, R.C.M.        1947.
            For these reasons the judgment of the d i s t r i c t court i s affirmed.



                                                          Associate J u s t i c e




                              /
  Associate J u s t i c e s